(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    MCNEILL v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

       No. 10–5258. Argued April 25, 2011—Decided June 6, 2011
Under the Armed Career Criminal Act (ACCA), a felon unlawfully in
 possession of a firearm, 18 U. S. C. §922(g)(1), is subject to a 15-year
 minimum prison sentence if he has three prior convictions for a “vio
 lent felony” or “serious drug offense.” As relevant here, a “serious
 drug offense” is defined as “an offense under State law . . . , for which
 a maximum term of imprisonment of ten years or more is prescribed
 by law,” §924(e)(2)(A)(ii). In sentencing petitioner McNeill for violat
 ing §922(g), the District Court determined that he qualified for
 ACCA’s sentencing enhancement based in part on six prior North
 Carolina drug trafficking convictions. When McNeill committed
 those crimes, each carried a 10-year maximum sentence, which
 McNeill in fact received. However, because the State later reduced
 the maximum sentence for those offenses to fewer than 10 years,
 McNeill argued that none of his six prior convictions were for “serious
 drug offenses” within the meaning of §924(e)(2)(A)(ii). The District
 Court rejected McNeill’s request that it look to current state law and
 instead relied on the 10-year maximum sentence that applied at the
 time he committed his state offenses. The Fourth Circuit affirmed.
Held:
    1. A federal sentencing court must determine whether “an offense
 under State law” is a “serious drug offense” by consulting the “maxi
 mum term of imprisonment” applicable to a defendant’s prior state
 drug offense at the time of the defendant’s conviction for that offense.
 §924(e)(2)(A)(ii). Pp. 3–7.
       (a) ACCA’s plain text requires this result by mandating that the
 court determine whether a “previous conviction” was for a serious
 drug offense. The only way to answer this backward-looking question
 is to consult the law that applied at the time of that conviction.
2                      MCNEILL v. UNITED STATES

                                   Syllabus

    ACCA’s use of the present tense in defining a “serious drug offense”
    as, inter alia, “an offense . . . for which a maximum [10-year] term . . .
    is prescribed by law” does not suggest otherwise. McNeill’s argument
    that this language looks to the state law in effect at the time of the
    federal sentencing ignores ACCA’s focus on convictions that have al
    ready occurred. Pp. 3–4.
          (b) The statute’s broader context, specifically the adjacent defini
    tion of “violent felony,” confirms this interpretation. Although Con
    gress used the present tense in defining “violent felony,” see
    §924(e)(2)(B), this Court has repeatedly turned to the version of state
    law that the defendant was actually convicted of violating in deter
    mining whether he was convicted of such a felony, see, e.g., Taylor v.
    United States, 495 U. S. 575, 602. The Court sees no reason to inter
    pret “serious drug offenses” any differently. Cf. Nijhawan v. Holder,
    557 U. S. ___, ___. Pp. 5–6.
          (c) This natural reading of ACCA also avoids the absurd results
    that would follow from consulting current state law to define a previ
    ous offense. Pp. 6–7.
       2. The District Court properly applied ACCA’s sentencing en
    hancement to McNeill because all six of his prior drug convictions
    were for “serious drug offenses.” Pp. 7–8.
598 F. 3d 161, affirmed.

    THOMAS, J., delivered the opinion for a unanimous Court.
                       Cite as: 563 U. S. ____ (2011)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 10–5258
                                  _________________


    CLIFTON TERELLE MCNEILL, PETITIONER v. 

               UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                                [June 6, 2011]


  JUSTICE THOMAS delivered the opinion of the Court.
  Under the Armed Career Criminal Act (ACCA), a prior
state drug-trafficking conviction is for a “serious drug of
fense” if “a maximum term of imprisonment of ten years
or more is prescribed by law” for the offense. 18 U. S. C.
§924(e)(2)(A)(ii). The question in this case concerns how a
federal court should determine the maximum sentence for
a prior state drug offense for ACCA purposes. We hold
that the “maximum term of imprisonment” for a defen
dant’s prior state drug offense is the maximum sentence
applicable to his offense when he was convicted of it.
                            I
  After an extended chase, police officers in Fayetteville,
North Carolina apprehended petitioner Clifton Terelle
McNeill. McNeill was caught with 3.1 grams of crack
cocaine packaged for distribution and a .38-caliber re
volver. In August 2008, he pleaded guilty to unlawful
possession of a firearm by a felon, 18 U. S. C. §922(g)(1),
and possession with intent to distribute cocaine base, 21
U. S. C. §841(a)(1).
  At sentencing, the District Court determined that
2                MCNEILL v. UNITED STATES

                      Opinion of the Court

McNeill qualified for ACCA’s sentencing enhancement.
Under ACCA, a person who violates 18 U. S. C. §922(g)
and “has three previous convictions . . . for a violent felony
or a serious drug offense” is subject to a 15-year minimum
prison sentence. §924(e)(1). McNeill conceded that two of
his prior convictions—assault with a deadly weapon and
robbery—were for “violent felonies.”
  McNeill argued, however, that none of his six state drug
trafficking convictions were for “serious drug offenses” be
cause those crimes no longer carried a “maximum term
of imprisonment of ten years or more.” §924(e)(2)(A)(ii).
When McNeill committed those crimes between 1991 and
1994, each carried a 10-year maximum sentence, and
McNeill in fact received 10-year sentences. See N. C. Gen.
Stat. §§14–1.1(a)(8), 90–95(a)(1) and (b)(1) (Michie 1993)
(sale of cocaine and possession with intent to sell cocaine).
But as of October 1, 1994, North Carolina reduced the
maximum sentence for selling cocaine to 38 months and
the maximum sentence for possessing cocaine with intent
to sell to 30 months. See N. C. Gen. Stat. Ann. §§15A–
1340.17(c) and (d), 90–95(a)(1) and (b)(1) (Lexis 2009).
  The District Court rejected McNeill’s request that it
look to current state law and instead relied on the 10-year
maximum sentence that applied to McNeill’s drug offenses
at the time he committed them. No. 5:08–CR–2–D–1
(EDNC, Jan. 26, 2009), App. 118. Finding that McNeill
therefore had three prior convictions for violent felonies or
serious drug offenses, the court applied ACCA’s sentencing
enhancement. The court then departed upward from the
advisory Sentencing Guidelines range and sentenced
McNeill to 300 months in prison in light of his “long and
unrelenting history of serious criminal conduct” and “near
certain likelihood of recidivism.” Id., at 119, 121.
  The Court of Appeals for the Fourth Circuit affirmed.
Although the court consulted the maximum sentence
under current state law, it reached the same conclusion as
                 Cite as: 563 U. S. ____ (2011)            3

                     Opinion of the Court

the District Court because North Carolina’s revised sen
tencing scheme does not apply to crimes committed before
October 1, 1994. 598 F. 3d 161, 165 (2010) (agreeing with
United States v. Hinojosa, 349 F. 3d 200 (CA5 2003), and
disagreeing with United States v. Darden, 539 F. 3d 116
(CA2 2008)). Thus, even if McNeill were convicted today
for his 1991, 1992, and September 1994 drug offenses, he
would still be subject to the old 10-year statutory maxi
mum. 598 F. 3d, at 165 (citing N. C. Gen. Stat. §15A–
1340.10 and State v. Branch, 134 N. C. App. 637, 639–640,
518 S. E. 2d 213, 215 (1999)). We granted certiorari, 562
U. S. ___ (2011), and now affirm, albeit for a different
reason.
                              II 

                              A

   As in all statutory construction cases, we begin with
“the language itself [and] the specific context in which that
language is used.” Robinson v. Shell Oil Co., 519 U. S.
337, 341 (1997). ACCA’s sentencing enhancement applies
to individuals who have “three previous convictions . . . for
a violent felony or a serious drug offense.” §924(e)(1). As
relevant here, the statute defines a “serious drug offense”
as “an offense under State law, involving manufacturing,
distributing, or possessing with intent to manufacture or
distribute, a controlled substance . . . , for which a maxi
mum term of imprisonment of ten years or more is pre
scribed by law.” §924(e)(2)(A)(ii).
   The plain text of ACCA requires a federal sentencing
court to consult the maximum sentence applicable to a
defendant’s previous drug offense at the time of his convic
tion for that offense. The statute requires the court to
determine whether a “previous conviction” was for a seri
ous drug offense. The only way to answer this backward
looking question is to consult the law that applied at the
time of that conviction. We did precisely that in United
4                MCNEILL v. UNITED STATES

                     Opinion of the Court

States v. Rodriquez, 553 U. S. 377 (2008), where we ad
dressed whether the “maximum term of imprisonment” in
cludes recidivism enhancements. In assessing the “max
imum term of imprisonment” for Rodriguez’s state drug
offenses, we consulted the version of state law “that
[he] was convicted of violating,” that is, the 1994 statutes
and penalties that applied to his offenses at the time of his
state convictions. Id., at 380–381.
    Use of the present tense in the definition of “serious
drug offense” does not suggest otherwise. McNeill argues
that the present-tense verb in the phrase “is prescribed by
law” requires federal courts to determine the maximum
sentence for a potential predicate offense by looking to the
state law in effect at the time of the federal sentencing, as
if the state offense were committed on the day of federal
sentencing. That argument overlooks the fact that ACCA
is concerned with convictions that have already occurred.
Whether the prior conviction was for an offense “involving
manufacturing, distributing, or possessing with intent to
manufacture or distribute, a controlled substance” can
only be answered by reference to the law under which the
defendant was convicted. Likewise, the maximum sen
tence that “is prescribed by law” for that offense must also
be determined according to the law applicable at that
time.
    McNeill’s interpretation contorts the plain meaning of
the statute. Although North Carolina courts actually
sentenced him to 10 years in prison for his drug offenses,
McNeill now contends that the “maximum term of impris
onment” for those offenses is 30 or 38 months. We find it
“hard to accept the proposition that a defendant may
lawfully [have] be[en] sentenced to a term of imprison
ment that exceeds the ‘maximum term of imprisonment
. . . prescribed by law.’ ” Id., at 383.
                  Cite as: 563 U. S. ____ (2011)            5

                      Opinion of the Court

                              B
   The “broader context of the statute as a whole,” specifi
cally the adjacent definition of “violent felony,” confirms
this interpretation. Robinson, supra, at 341. ACCA de
fines “violent felony” in part as a crime that “has as an
element the use, attempted use, or threatened use of
physical force against the person of another” or “is bur
glary, arson, or extortion, involves the use of explosives, or
otherwise involves conduct that presents a serious poten
tial risk of physical injury to another.” §924(e)(2)(B) (em
phasis added).
   Despite Congress’ use of present tense in that definition,
when determining whether a defendant was convicted of a
“violent felony,” we have turned to the version of state law
that the defendant was actually convicted of violating. In
Taylor v. United States, 495 U. S. 575 (1990), the Court
held that whether Taylor’s 1963 and 1971 convictions were
for a crime that “is burglary” depended on the “former
Missouri statutes defining second-degree burglary” that
“were the bases for Taylor’s prior convictions.” Id., at 602;
see id., at 578, n. 1 (noting a subsequent change in state
law, but relying on the burglary statutes in force “[i]n
those years” in which Taylor was convicted). Similarly, in
James v. United States, 550 U. S. 192 (2007), this Court
looked to the versions of Florida’s burglary and criminal
attempt statutes that were in effect “at the time of James’
[1993 state] conviction.” Id., at 197; see ibid. (quoting the
1993 versions of the Florida statutes). The present-tense
verbs in the definition of “violent felony” did not persuade
us to look anywhere other than the law under which the
defendants were actually convicted to determine the ele
ments of their offenses.
   Having repeatedly looked to the historical statute of
conviction in the context of violent felonies, we see no
reason to interpret “serious drug offenses” in the adjacent
section of the same statute any differently. In both defini
6                MCNEILL v. UNITED STATES

                     Opinion of the Court

tions, Congress used the present tense to refer to past
convictions. Cf. Nijhawan v. Holder, 557 U. S. ___, ___
(2009) (slip op., at 8) (“Where, as here, Congress uses
similar statutory language . . . in two adjoining provisions,
it normally intends similar interpretations”).
                             C
   This natural reading of ACCA also avoids the absurd
results that would follow from consulting current state law
to define a previous offense. See United States v. Wilson,
503 U. S. 329, 334 (1992) (“[A]bsurd results are to be
avoided”).
   For example, McNeill concedes that under his approach,
a prior conviction could “disappear” entirely for ACCA
purposes if a State reformulated the offense between the
defendant’s state conviction and federal sentencing. Tr. of
Oral Arg. 12–13. The Sixth Circuit confronted a similar
scenario in Mallett v. United States, 334 F. 3d 491 (2003),
where Ohio had substantially changed how drug quanti
ties were measured since Mallett’s state drug conviction.
Id., at 502 (addressing this issue in the context of the
career offender provision of the Sentencing Guidelines).
The Sixth Circuit could not “determine how Mallett would
now be sentenced under Ohio’s revised drug laws” because
the offense for which he had been convicted “no longer
exist[ed] and no conversion between the former and
amended statutes [wa]s facially apparent.” Ibid. The
court therefore was compelled to look to state law “as of
the time of the state-court conviction” to determine the
maximum possible sentence for Mallet’s prior offense. Id.,
at 503.
   It cannot be correct that subsequent changes in state
law can erase an earlier conviction for ACCA purposes. A
defendant’s history of criminal activity—and the culpabil
ity and dangerousness that such history demonstrates—
does not cease to exist when a State reformulates its
                 Cite as: 563 U. S. ____ (2011)            7

                     Opinion of the Court

criminal statutes in a way that prevents precise transla
tion of the old conviction into the new statutes. Congress
based ACCA’s sentencing enhancement on prior convic
tions and could not have expected courts to treat those
convictions as if they had simply disappeared. To the
contrary, Congress has expressly directed that a prior
violent felony conviction remains a “conviction” unless it
has been “expunged, or set aside or [the] person has been
pardoned or has had civil rights restored.” 18 U. S. C.
§921(a)(20); see also Custis v. United States, 511 U. S. 485,
491 (1994) (explaining that §921(a)(20) “creates a clear
negative implication that courts may count a conviction
that has not been set aside”).
   In addition, McNeill’s interpretation would make
ACCA’s applicability depend on the timing of the federal
sentencing proceeding. McNeill cannot explain why two
defendants who violated §922(g) on the same day and who
had identical criminal histories—down to the dates on
which they committed and were sentenced for their prior
offenses—should receive dramatically different federal
sentences solely because one’s §922(g) sentencing hap
pened to occur after the state legislature amended the
punishment for one of the shared prior offenses. In con
trast, the interpretation we adopt permits a defendant to
know even before he violates §922(g) whether ACCA
would apply.
                              III
   Applying our holding to this case, we conclude that the
District Court properly applied ACCA’s sentencing en
hancement to McNeill. In light of his two admitted violent
felony convictions, McNeill needed only one conviction for
a “serious drug offense” to trigger ACCA, but we note that
all six of his prior drug convictions qualify.
   In November 1992, McNeill pleaded guilty and was
sentenced in a North Carolina court for five offenses:
8                MCNEILL v. UNITED STATES

                     Opinion of the Court

selling cocaine on four separate occasions in October 1991
and possessing cocaine with intent to sell on one occasion
in February 1992. At the time of McNeill’s November
1992 conviction and sentencing, North Carolina law dic
tated that the maximum sentence for selling cocaine in
1991 and the maximum sentence for possessing cocaine
with intent to sell in 1992 was 10 years in prison. See
N. C. Gen. Stat. §§14–1.1(a)(8), 90–95(a)(1) and (b)(1)
(Michie 1991). McNeill’s 1992 convictions were therefore
for “serious drug offenses” within the meaning of ACCA.
  McNeill’s sixth drug offense was possessing cocaine with
intent to sell in September 1994. He pleaded guilty and
was sentenced in a North Carolina court in April 1995. By
April 1995, North Carolina had changed the sentence
applicable to that type of drug offense but still provided
that the maximum sentence for possessing cocaine with
intent to sell in September 1994 was 10 years in prison.
See 1993 N. C. Sess. Laws, ch. 538, §2 (repealing N. C.
Gen Stat. §14–1.1); 1993 N. C. Sess. Laws, ch. 538, §56 (as
modified by Extra Session 1994 N. C. Sess. Laws, ch. 24,
§14(b)) (“This act becomes effective October 1, 1994, and
applies only to offenses occurring on or after that date.
Prosecutions for, or sentences based on, offenses occurring
before the effective date of this act [are controlled by] the
statutes that would be applicable to those prosecutions or
sentences but for the provisions of this act”). Therefore,
McNeill’s 1995 conviction was also for a “serious drug
offense.”
                       *     *    *
  We conclude that a federal sentencing court must de
termine whether “an offense under State law” is a “serious
drug offense” by consulting the “maximum term of impris
onment” applicable to a defendant’s previous drug offense
at the time of the defendant’s state conviction for that
                    Cite as: 563 U. S. ____ (2011) 
                  9

                        Opinion of the Court 


offense.* §924(e)(2)(A)(ii). The judgment of the United

States Court of Appeals for the Fourth Circuit is affirmed. 


                                                       It is so ordered.




——————
  * As the Government notes, this case does not concern a situation in
which a State subsequently lowers the maximum penalty applicable to
an offense and makes that reduction available to defendants previously
convicted and sentenced for that offense. Brief for United States 18,
n. 5; cf. 18 U. S. C. §3582(c)(2). We do not address whether or under
what circumstances a federal court could consider the effect of that
state action.